Reasons for Allowance

Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not expressly disclose a system/method of carrying out a remedial vehicle action in response to determining an error in a monitored vehicle sensor, the method comprising: determining a vehicle true velocity vector based on measurements from onboard vehicle sensors; determining a monitored sensor velocity vector based on measurements from the monitored vehicle sensor, the monitored sensor velocity vector including a plurality of measured vector components; when it is determined that the vehicle true velocity vector is different than the monitored sensor velocity vector, then testing for a first component error, the first component error being an error in a first measured vector component of the monitored sensor velocity vector, the first measured vector component being one of the plurality of measured vector components, and wherein the testing for the first component error includes: calculating a first component error value based on a first component measured value and a first component corrected value, wherein the first component measured value is based on the measurements from the monitored vehicle sensor and the first component corrected value is derived from the vehicle true velocity vector; using the first component error value to obtain a first test vehicle velocity vector; comparing the first test vehicle velocity vector to a first component monitored sensor velocity vector, the first component monitored sensor velocity vector being derived based on the measurements from the monitored vehicle sensor; and when the first test vehicle velocity vector is within a predetermined threshold amount of the first component monitored sensor velocity vector, then determining that the monitored vehicle sensor .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20080186223 A1 - [0028] A failure of the independently determined relative velocities to match suggests a malfunction of the radar sensor. Such a malfunction can be a transient failure, which may be that one of the objects detected by the angular-resolution FMCW radar is located outside the detection range of the Doppler radar, or vice versa. Such errors can be ignored if they occur only sporadically. However, an increase in cases where the Doppler radar locates more objects than the FMCW radar suggests partial blindness of the FMCW radar, and a warning should be issued to the driver. Similarly, a breakdown or malfunction of one of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684          

						/QUAN ZHEN WANG/                                                                        Supervisory Patent Examiner, Art Unit 2684